Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1, 3-10, 13-14, 16-20, 23-24, 26-27, and 37-52 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholson et al (US Pub. 2006/01927751; hereinafter Nicholson).

As per claim 9, Nicholson discloses an apparatus comprising:

an image data analyzer [Fig. 2-3; para 0009, 0030, 0038; a user detection (presence, pose and/or gaze) subsystem 304; a user’s presence may be determined by analyzing an image data]; 

a motion data analyzer, at least one of the image data analyzer or the motion data analyzer to determine a gesture of a user relative to an electronic device based on sensor data associated with signals output by a sensor of the electronic device [Fig. 2-3; para 0009, 0029-0030, 0038; a user detection (presence, pose and/or gaze) subsystem 304; motion in video]; 

a thermal constraint selector to select a thermal constraint for a temperature of an exterior surface of the electronic device based on the gesture [abstract; para 0019, 0042-0043, 0046, 0049; achieving a better power management (inherently include adjusting a temperature of the laptop)]; and 

a power source manager to adjust a power level for a processor of the electronic device based on the thermal constraint [abstract; Fig. 3, 5; para 0042-0043, 0046, 0049; a power management subsystem].


As per claim 10, Nicholson discloses further including a device configuration analyzer to detect a presence of an external user input device communicatively coupled to the electronic [abstract; para 0025; external input devices, such as a keyboard, a mouse, a microphone, etc.].

As per claim 13, Nicholson discloses wherein the sensor data is image data and wherein the image data analyzer is to detect a position of an eye of the user relative to a display screen of the electronic device [abstract; Fig. 2-5; para 0006, 0028-0031, 0037-0038, 0041-0042, 0045, 0049, 0063; claims 1-3, 12, 16].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Patent 6,760,649) in view of Nicholson et al (US Pub. 2006/01927751; hereinafter Nicholson).

As per claim 1, Cohen discloses an electronic device comprising:

a housing [abstract; Fig. 1, 4a; a laptop computer]; 

a fan [abstract; Fig. 2a; a cooling fan 32]; 

a first sensor [abstract; Fig. 3a, 3b, 3c; sensor(s)]; 

a second sensor [abstract; Fig. 3a, 3b, 3c; sensor(s)]; and 

a processor to: 
analyze first sensor data associated with signals output by the first sensor to detect a presence of a subject proximate to the electronic device [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, lines 13-36; detection of if the laptop is on the lap of a user];

adjust one or more of an acoustic noise level generated by the fan or a temperature of an exterior surface of the housing based on the gesture [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, line 13 – col. 5, line 15; col. 5, lines 40-65; adjusting the temperature of the exterior surface (bottom surface) of the laptop either by changing the speed of the fan or speed of the CPU].

[abstract; Fig. 2-5; para 0006, 0028-0031, 0037-0038, 0041-0042, 0045, 0049, 0063; claims 1-3, 12, 16].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cited references as both are directed to improve a user’s overall computing experience with respect to performing a number of non-camera related computing tasks.


As per claim 19, Cohen discloses at least one non-transitory computer readable storage medium comprising instructions that, when executed, cause a machine to at least:

identify a presence of a user relative to an electronic device based on first sensor data associated with signals output by a first sensor of the electronic device [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, lines 13-36; detection of if the laptop is on the lap of a user]; 

select a thermal constraint for a temperature of an exterior surface of the electronic device based on one or more of the facial feature or the gesture [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, line 13 – col. 5, line 15; col. 5, lines 40-65; adjusting the temperature of the exterior surface (bottom surface) of the laptop either by changing the speed of the fan or speed of the CPU]; and 

adjust a power level for a processor of the electronic device based on the thermal constraint [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, line 13 – col. 5, line 15; col. 5, lines 40-65; adjusting the temperature of the exterior surface (bottom surface) of the laptop either by changing the speed of the fan or speed of the CPU].

Cohen does not specifically disclose regarding detecting a gesture of a user but the invention is not limited to as Cohen clearly suggests that it will be understood by those skilled in the art that various changes in form and detail may be made. Thus, a routineer in the art will be able to use a gesture or facial detection technique to achieve the same. However, Nicholson clearly discloses how one can utilize visual cues (gestures) to achieve a better power management (inherently a temperature management) [abstract; Fig. 2-5; para 0006, 0028-0031, 0037-0038, 0041-0042, 0045, 0049, 0063; claims 1-3, 12, 16].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cited references as both are directed to improve a user’s overall computing experience with respect to performing a number of non-camera related computing tasks.


As per claim 3, Cohen discloses wherein the processor is to adjust the acoustic noise level by generating an instruction to increase a rotational speed of the fan [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, line 13 – col. 5, line 15; col. 5, lines 40-65; adjusting the temperature of the exterior surface (bottom surface) of the laptop either by changing the speed of the fan or speed of the CPU].

As per claim 4, Cohen discloses wherein the processor is to adjust the temperature of the exterior surface of the device by controlling a power source of the device [claim 7, 8].

As per claims 6 and 7, Nicholson discloses further including a keyboard carried by the housing, wherein the processor is to detect an input via the keyboard and adjust the temperature of the exterior surface of the housing based on the detection of the input [abstract; para 0025; external input devices, such as a keyboard, a mouse, a microphone, etc.].

As per claim 20, Nicholson discloses wherein the instructions, when executed, further cause the machine to detect a presence of an external user input device communicatively coupled to the electronic device [abstract; para 0025; input devices such as a keyboard, pointing device, etc.].

As per claim 23, Cohen discloses wherein the instructions, when executed, further cause the machine to select a fan acoustic constraint for a noise level to be generated by a fan of the electronic device during operation of the fan [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, line 13 – col. 5, line 15; col. 5, lines 40-65; adjusting the temperature of the exterior surface (bottom surface) of the laptop either by changing the speed of the fan or speed of the CPU].

As per claim 26, Nicholson discloses determining a distance of the user from the electronic device [para 0033; distance of the face to the camera].


Claims 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al (US Pub. 2006/01927751; hereinafter Nicholson) in view of Cohen (US Patent 6,760,649).

As per claims 14, 16, and 18, Nicholson clearly discloses how one can utilize visual cues (gestures, on telephone or microphone (i.e., wearing a headphone) to achieve a better power management (inherently a temperature management) [abstract; Fig. 2-5; para 0006, 0028-0031, 0037-0038, 0041-0042, 0045, 0049, 0063; claims 1-3, 12, 16]. Nicholson does not specifically disclose regarding controlling a fan. But a routineer in the art would know that a better power management may include controlling a fan also. However, Cohen discloses controlling a fan based on a user presence detection [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, line 13 – col. 5, line 15; col. 5, lines 40-65; adjusting the temperature of the exterior surface (bottom surface) of the laptop either by changing the speed of the fan or speed of the CPU]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cited references as both are directed to improve a user’s overall computing experience with respect to performing a number of non-camera related computing tasks.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al (US Pub. 2006/01927751; hereinafter Nicholson) in view of Cohen (US Patent 6,760,649) and further in view of North et al (US Pub. 2019/02393841; hereinafter North).

As per claim 17, Nicholson and Cohen disclose the invention substantially. Nicholson and Cohen do not disclose regarding cleaning of the fan. However, North clearly discloses regarding cleaning of the fan [Fig. 5; para 0063, 0073].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are directed to thermal management based on sensor(s) data.

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Patent 6,760,649) in view of Nicholson et al (US Pub. 2006/01927751; hereinafter Nicholson) and further in view of Cheng et al (US Pub. 2013/02897921; hereinafter Cheng).

As per claims 5 and 24, Cohen and Nicholson disclose the invention substantially. Cohen and Nicholson do not disclose regarding determining an ambient noise level based on ambient noise data. However, Cheng (in the same field of endeavor) clearly discloses utilizing a microphone to detect ambient noise in the environment and adjust the acoustic noise level [Fig. 1; para 0011, 0019].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are directed to thermal management based on sensor(s) data.


Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Patent 6,760,649) in view of Nicholson et al (US Pub. 2006/01927751; hereinafter Nicholson) and further in view of North et al (US Pub. 2019/02393841; hereinafter North).

As per claims 8 and 27, Cohen and Nicholson disclose the invention substantially. Cohen and Nicholson do not disclose regarding cleaning of the fan. However, North clearly discloses regarding cleaning of the fan [Fig. 5; para 0063, 0073].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are directed to thermal management based on sensor(s) data.


Claims 37-39, 41, 43-51 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al (US Pub. 2006/01927751; hereinafter Nicholson) in view of Cohen (US Patent 6,760,649).

As per claim 37, Nicholson discloses an apparatus comprising:

at least one memory [Fig. 1; para 0020-0022]; 

instructions in the apparatus [Fig. 1; para 0020-0022]; and 

processor circuitry [Fig. 1; para 0021] to execute the instructions to: 

[abstract; Fig. 2-5; para 0006, 0028-0031, 0037-0038, 0041-0042, 0045, 0049, 0063; claims 1-3, 12, 16; visual cue]; 

select a thermal constraint for a temperature of an exterior surface of the electronic device based on one or more of the facial feature or the gesture [abstract; Fig. 2-5; para 0006, 0028-0031, 0037-0038, 0041-0042, 0045, 0049, 0063; claims 1-3, 12, 16; power management]; and 

adjust a power level for a processor of the electronic device based on the thermal constraint [abstract; Fig. 2-5; para 0006, 0028-0031, 0037-0038, 0041-0042, 0045, 0049, 0063; claims 1-3, 12, 16; performing a better power management (inherently include adjusting a temperature of the laptop)].

Nicholson do not specifically disclose regarding selecting a thermal constraint for a temperature of an exterior surface. However, Cohen clearly discloses regarding performing a thermal management with respect to a temperature of an exterior surface of a laptop [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, line 13 – col. 5, line 15; col. 5, lines 40-65; adjusting the temperature of the exterior surface (bottom surface) of the laptop]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cited references as both are directed to improve a user’s overall 


As per claim 44, Nicholson discloses a method comprising:

at least one of (a) identifying a facial feature of a user of an electronic device based on sensor data associated with signals output by a sensor of the electronic device or (b) identifying a gesture performed by the user based on the sensor data [abstract; Fig. 2-5; para 0006, 0028-0031, 0037-0038, 0041-0042, 0045, 0049, 0063; claims 1-3, 12, 16; visual cues]; 

selecting a thermal constraint for a temperature of an exterior surface of the electronic device based on one or more of the facial feature or the gesture [abstract; Fig. 2-5; para 0006, 0028-0031, 0037-0038, 0041-0042, 0045, 0049, 0063; claims 1-3, 12, 16; power management]; and 

adjusting a power level for a processor of the electronic device based on the thermal constraint [abstract; Fig. 2-5; para 0006, 0028-0031, 0037-0038, 0041-0042, 0045, 0049, 0063; claims 1-3, 12, 16; performing a better power management (inherently include adjusting a temperature of the laptop)].

Nicholson do not specifically disclose regarding selecting a thermal constraint for a temperature of an exterior surface. However, Cohen clearly discloses regarding performing a [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, line 13 – col. 5, line 15; col. 5, lines 40-65; adjusting the temperature of the exterior surface (bottom surface) of the laptop]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cited references as both are directed to improve a user’s overall computing experience with respect to performing a number of non-camera related computing tasks.

As per claims 38 and 45, Nicholson discloses wherein the processor circuitry is to execute the instructions to detect a presence of an external user input device communicatively coupled to the electronic device [abstract; para 0025; input devices such as a keyboard, pointing device, etc.].

As per claim 39, Cohen discloses wherein the processor circuitry is to execute the instructions to select a fan acoustic constraint for a noise level to be generated by a fan of the electronic device during operation of the fan [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, line 13 – col. 5, line 15; col. 5, lines 40-65; adjusting the temperature of the exterior surface (bottom surface) of the laptop either by changing the speed of the fan].

As per claims 41 and 51, Nicholson discloses regarding determining a distance of the user from the laptop [para 0033; distance of the face to the camera]. Nicholson does not disclose controlling a fan. However, Cohen discloses controlling a fan based on a user presence detection [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, line 13 – col. 5, line 15; col. 5, lines 40-65; adjusting the temperature of the exterior surface (bottom surface) of the laptop either by changing the speed of the fan or speed of the CPU]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cited references as both are directed to improve a user’s overall computing experience with respect to performing a number of non-camera related computing tasks.

As per claim 43, Nicholson discloses wherein the processor circuitry is to execute the instructions to determine a distance of the user relative to the electronic device and select the thermal constraint based on the distance [abstract; para 0033; distance of the face to the camera; Fig. 2-5; para 0006, 0028-0031, 0037-0038, 0041-0042, 0045, 0049, 0063; claims 1-3, 12, 16; performing a better power management (inherently include adjusting a temperature of the laptop)].


Claims 40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al (US Pub. 2006/01927751; hereinafter Nicholson) in view of Cohen (US Patent 6,760,649) and further in view of Cheng et al (US Pub. 2013/02897921; hereinafter Cheng).

As per claims 40 and 49, Nicholson and Cohen disclose the invention substantially. Nicholson and Cohen do not disclose regarding determining an ambient noise level based on ambient noise data. However, Cheng (in the same field of endeavor) clearly discloses utilizing a microphone to detect ambient noise in the environment and adjust the acoustic noise level [Fig. 1; para 0011, 0019].  Therefore, it would have been obvious to one of ordinary skill in the art .


Claims 42 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al (US Pub. 2006/01927751; hereinafter Nicholson) in view of Cohen (US Patent 6,760,649) and further in view of North et al (US Pub. 2019/02393841; hereinafter North).

As per claims 42 and 52, Nicholson and Cohen disclose the invention substantially. Nicholson and Cohen do not disclose regarding cleaning of the fan. However, North clearly discloses regarding cleaning of the fan [Fig. 5; para 0063, 0073].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are directed to thermal management based on sensor(s) data.


As per claim 46, Nicholson discloses further including determining the one or more of the facial feature or the gesture based on a machine learning model [para 0036, 0039; model].

As per claim 47, Nicholson discloses wherein the facial feature includes eye position and further including detecting a position of an eye of the user relative to a display screen of the electronic device [Fig. 2; para 0031-0035].

As per claim 48, Cohen discloses further including selecting a fan acoustic constraint for a noise level to be generated by a fan of the electronic device [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, line 13 – col. 5, line 15; col. 5, lines 40-65; adjusting the temperature of the exterior surface (bottom surface) of the laptop either by changing the speed of the fan].

As per claim 50, Nicholson clearly discloses how one can utilize visual cues (gestures, on telephone or microphone (i.e., wearing a headphone) to achieve a better power management (inherently a temperature management) [abstract; Fig. 2-5; para 0006, 0028-0031, 0037-0038, 0041-0042, 0045, 0049, 0063; claims 1-3, 12, 16]. Nicholson does not specifically disclose regarding controlling a fan. But a routineer in the art would know that a better power management may include controlling a fan also. However, Cohen discloses controlling a fan based on a user presence detection [abstract; Fig. 3a, 3b, 3c, 4a, 4b; col. 1, lines 43-60; col. 4, line 13 – col. 5, line 15; col. 5, lines 40-65; adjusting the temperature of the exterior surface (bottom surface) of the laptop either by changing the speed of the fan or speed of the CPU]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cited references as both are directed to improve a user’s overall computing experience with respect to performing a number of non-camera related computing tasks.




Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, 13-14, 16-20, 23-24, 26-27, and 37-52 have been considered but are moot because the new ground of rejection necessity due to amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by applicant in submitted information discloser.